Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1-31-19 is the effective filing date. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 


Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale

Ganesh discloses “1.    A system comprising: at least one reader;  (see FIG. 1d where the drone computing system has a camera 140)
at least one pattern; (see paragraph 60 where the camera can obtain an authentication during the landing sequence by capturing an 
    PNG
    media_image2.png
    768
    631
    media_image2.png
    Greyscale

at least one computing device in communication with the at least one reader; and (see FIG. 1d where the computing device is connected to the camera 140 and processor 120)
at least one vehicle arranged to be controlled based at least in part on data obtained by the at least one reader”.  (See paragraph 99 where the drone camera can scan a user, or scan a qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the landing 
Claim 2 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
Ganesh discloses “2.    The system of Claim 1, wherein the at least one reader comprises a plurality of cameras, and at least one of those cameras is of a different type than at least one other camera”.  (see paragraph 39 where the drone has an optical sensor and a second camera; see paragraph 39 where the optical sensors can assist with landing the drone; see paragraph 59-62 where the optical sensor can indicate a landing; and an optical sensor to follow a user);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 
	Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of NPL, Chrien, Tom, NASA Dryden Flight Research Center (https://web.archive.org/web/20121104072051/http://www.nasa.gov/centers/dryden/research/AirSci/ER-2/aviris.html)(hereinafter “Chrien”) and in view of U.S. Patent No.: 10,336,469 B2 to Mallinson that was filed in 2017. 
Ganesh is silent but Chrien teaches “3.    The system of Claim 2, wherein at least one camera is arranged to capture hyperspectral imagery” (see page 1 where the E2-aircraft drone includes a scanning optics and four spectrometers to image a 614 pixel swath of 224 contiguous spectral bands of the earth at 17 MBPS). 

Ganesh is silent but Mallinson teaches “and at least one other camera is arranged to capture depth images”. (see camera 705 in FIG. 7 that is a depth camera to capture depth images; see col. 15, lines 1-15) 
	The phrase hyperspectral images is defined as capturing each of the images representing a narrow wavelength range of the electromagnetic spectrum. 
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of MALLINSON with the disclosure of GANESH since MALLINSON teaches that a drone can include a depth camera device for detecting one or more of range information 

Claim 4 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “4.    The    system of Claim    1, wherein the at least one    pattern is a 2D pattern”. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016. 

Ganesh is silent but Choi teaches “5.    The    system of Claim    1, wherein the at least one    pattern is a 3D pattern”.  (see paragraph 359, 370-372 and 393);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and manufacturer is invisibly embedded into the printed product. In the embodiment of the present invention, one single chip size is 0.2 mm on average when printed, and 3D pattern of 5.times.5.times.2 may be printed. The amount of information hidden in printed product may be approximately 

Claims 6-7 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


“6.    The    system of Claim    1, wherein the at least one    vehicle is an autonomous vehicle. (see paragraph 33 and FIG. 3e)”. 
Ganesh discloses “7.    The system of Claim 1, wherein the at least one vehicle is an unmanned aerial vehicle. (see paragraph 33 and FIG. 3e)”. 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2020/0313774 A1 to Murakami et al. that was filed in 2017. 

Ganesh is silent but Murakami teaches “8.    The system of Claim 1, wherein the at least one vehicle is a watercraft”. (see paragraph 881 and 1146 where the drone can be a watercraft type of a drone) ;
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of MURAKAMI with the disclosure of GANESH since MURAKAMI teaches that a drone can be a watercraft drone. See paragraph 1146. The drone can identify itself to a wireless access point to prevent it from wirelessly connecting to an insecure access point and being hacked.  The drone can scan a qr code and 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016. 

Ganesh is silent but Choi teaches “9.    The system of Claim 1, wherein the at least one pattern is not detectable to the naked human eye. (See paragraph 121-123, 135)”. 
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and 

Claim 10 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “10.    The system of Claim 1, wherein the at least one computing device is arranged to control the location of the at least one vehicle relative to the at least one pattern. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see 
Claims 11-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016. 

Ganesh is silent but Choi teaches “11.    The system of Claim 1, wherein the at least one pattern comprises a plurality of levels”. (see paragraph 359 and where a chip is embedded into the code that has 125 bytes via a 3d printing which is a level above the base of the paper);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and 

Ganesh is silent but Choi teaches “12.    The system of Claim 1, further comprising security information associated with the at least one pattern” (see claim 9-15 and see paragraph 351-359 and where a chip is embedded into the code that has 125 bytes via a 3d printing which is a level above the base of the paper).
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the 

Claim 13 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale

Ganesh discloses “13.    The system of Claim 1, wherein the at least one computing device is arranged to access location information associated with the at least one pattern. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);
Claim 14 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”).
Ganesh discloses “14.    The system of Claim 1, further comprising a display device arranged to display location information of a plurality of readers”.  (See paragraph 32 where a user with a smartphone with a display in FIG. 2c can track the location of the drone and having the drone camera; see paragraph 141-147 where the user with the smartphone can then control the drone to follow the user using the GUI of the smartphone device via a tracking via the camera at the delivery location 210 and then the smartphone can instruction the drone with the reader to go back to the drone base or to the next destination.);
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”).
Ganesh discloses “15.    A method at a computing device comprising: (see FIG. 1d where the drone computing system has a camera 140)
receiving, from at least one reader, pattern information regarding at least one pattern; (see paragraph 60 where the camera can 
accessing information associated with the at least one pattern, the accessing being based at least in part on pattern-specific information; and (see paragraph 60 where the camera can obtain an authentication during the landing sequence by capturing an image of a bar code or a QR code during and as a part of the landing sequence)
controlling at least one vehicle based at least in part on the accessed information ”.  (See paragraph 99 where the drone camera can scan a user, or scan a qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);.
Claim 16 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 

Ganesh discloses “16.    The method of Claim 15, wherein controlling the at least one vehicle comprises sending instructions to the vehicle that cause the vehicle to change its location relative to the at least one pattern. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving)”.
Claim 17 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”).  
    PNG
    media_image3.png
    824
    657
    media_image3.png
    Greyscale

“17.    The method of Claim 15, wherein controlling the at least one vehicle further comprises:
sending the accessed information to at least a first user; receiving an input from the at least first user, the input being based at least in part on the accessed information; and (see block 689 where the user instructs a drone to release the package and where the drone can capture an image of the purchaser with the released package in block 637-679 and where the user initiates a departure sequence for the drone using a smartphone)
controlling the at least one vehicle (see block 693) based at least in part on the input from the at least first user. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving) (see block 689 where the user instructs a drone to release the package and where the drone can capture an image of the 
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016. 

Ganesh is silent but Choi teaches “18.    The method of Claim 17, wherein the at least one pattern comprises a plurality of levels and the input from the at least first user comprises an instruction to read one or more of the plurality of levels. (see paragraph 359 and where a chip is embedded into the code that has 125 bytes via a 3d printing which is a level above the base of the paper)
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper 

Claim 19 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “19.    The method of Claim 17, wherein the accessed information comprises location information of the at least one pattern and the input from the at least first user comprises selecting one or more navigation instructions, the one or more navigation instructions being based at least in part on the accessed information”. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or 


Claim 20 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “20.    A system comprising: (see FIG. 1d where the drone computing system has a camera 140)
an autonomous vehicle;  (see unmanned drone 100 in FIG. 4B)
at least one pattern; (see paragraph 60 where the camera can obtain an authentication during the landing sequence by capturing an image of a bar code or a QR code during and as a part of the landing sequence) 
    PNG
    media_image2.png
    768
    631
    media_image2.png
    Greyscale


at least one reader physically attached to the autonomous vehicle and arranged to read the at least one pattern; (see FIG. 1d where the drone computing system has a camera 140)
at least one computing device in communication with the at least one reader, the computing device being arranged to: (see paragraph 39 where the drone has an optical sensor and a second camera; see paragraph 39 where the optical sensors can assist with landing the drone; see paragraph 59-62 where the optical sensor can indicate a landing; and an optical sensor to follow a user);
access information associated with the at least one pattern; (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);and control the autonomous vehicle based at least in part on data obtained by the at least one reader. (See paragraph 99 where the drone camera can scan a user, or scan a qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the landing marker 423 to use this as an aid to control the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.